No. 99-40977
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40977
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SIDNEY HUNT,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CR-91-1
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sidney Hunt appeals the sentence imposed following his

guilty plea conviction of possession with intent to distribute

crack cocaine, in violation of 21 U.S.C. § 841(a)(1).    Hunt

argues that the district court erred by denying him a three-level

downward adjustment in his offense level for acceptance of

responsibility.   See U.S.S.G. § 3E1.1 (a) & (b).   Hunt argues

that he is entitled to the adjustment because he took

responsibility for his actions by pleading guilty of the offense.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40977
                                  -2-

     The defendant bears the burden of demonstrating that he is

entitled to the offense level reduction.    See United States v.

Flucas, 99 F.3d 177, 180 (5th Cir. 1996).   “The entry of a guilty

plea prior to trial is significant evidence of acceptance of

responsibility, but does not entitle the defendant to a reduction

as a matter of right.”   United States v. Rickett, 89 F.3d 224,

227 (5th Cir. 1996).   In determining whether a defendant has

accepted responsibility for his crime, the district court should

consider whether the defendant has voluntarily terminated or

withdrawn from criminal conduct or associations.    See id.;

§ 3E1.1, comment (n.1(b)).

     The district court did not err in determining that Hunt was

not entitled to the downward adjustment because he failed to

withdraw from criminal conduct while he was on bond pending

trial.   Hunt admitted to using cocaine, submitted two urine

samples which tested positive for cocaine, was arrested for and

pleaded guilty of possession of drug paraphernalia, and failed to

report his arrest to his pretrial services officer.    See Flucas,

99 F.3d at 179-80; Rickett, 89 F.3d at 227.

     AFFIRMED.